Name: Commission Regulation (EC) NoÃ 371/2007 of 2 April 2007 amending Regulation (EC) NoÃ 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: agri-foodstuffs;  food technology;  marketing;  tariff policy;  trade policy;  trade
 Date Published: nan

 3.4.2007 EN Official Journal of the European Union L 92/6 COMMISSION REGULATION (EC) No 371/2007 of 2 April 2007 amending Regulation (EC) No 950/2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(e)(iii), Whereas: (1) Article 6(1) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) provides that applicants for import licence should not lodge more than one import licence application for the same quota order number in respect of an import tariff quota period. Regulation (EC) No 1301/2006 applies without prejudice to additional conditions or derogations which might be laid down by the sectoral regulations. In particular, in order to ensure fluid supply to the Community market, the intervals at which import licence applications are to be submitted provided for in Commission Regulation (EC) No 950/2006 (3), should be maintained, and it is therefore necessary to derogate from Article 6(1) of Regulation (EC) No 1301/2006 on this point. (2) The experience gained in the initial months of applying Regulation (EC) No 950/2006 suggests that improvements should be made to the common management rules laid down by that Regulation. (3) In accordance with Article 7(2) Regulation (EC) No 950/2006, where release for free circulation does not take place in the Member State which issued the import licence, the Member State of release for free circulation shall keep the original import licence. To allow the operator to use the remaining quantities of the import licences and to facilitate the release of the security of the import licence, only a copy of the import licence should be kept by that Member State. (4) The communications of the Member States to the Commission specified in Article 8(b)(i) of Regulation (EC) No 950/2006 should also include the quantities imported in the form of white sugar. (5) In accordance with Article 10(1)(b) of Regulation (EC) No 950/2006, in the period from 30 June to the end of the marketing year, any Community full-time refiner may submit applications for import licences for sugar for refining in all Member States within the limits of the quantities per Member State for which import licences for sugar for refining may be issued. In such cases the obligation under Article 4(2) second subparagraph of that Regulation to submit the application to the competent authorities of the Member State in which they are registered for VAT purposes should not apply. (6) If sugar imported as sugar for refining is not refined within the period set in Article 4(4)(b) of Regulation (EC) No 950/2006, only the holder of the import licence shall pay an amount equal to EUR 500 per tonne for the quantities of sugar not refined. Therefore, the same penalty provided for in Article 11(3)(a) for the approved sugar producer should be deleted. (7) In accordance with Council Regulation (EC) No 1894/2006 of 18 December 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Brazil relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of accession to the European Community, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), the Community has undertaken to import from Brazil a tariff rate quota of 10 124 tonnes of raw cane sugar for refining at a rate of duty of EUR 98 per tonne. (8) That quota should be opened and administered in accordance with Regulation (EC) No 950/2006 as CXL Concessions sugar. Since Article 24 of that Regulation opens the tariff quotas for CXL Concessions sugar on a marketing year basis, the annual tariff quota for raw cane sugar for refining originating in Brazil should be adjusted to take account of the fact that the marketing year 2006/2007 covers 15 months. (9) Regulation (EC) No 950/2006 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 950/2006 is amended as follows: 1. in Article 4(2), the first subparagraph is replaced by the following: 2. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, Import licence applications shall be submitted each week, from Monday to Friday, starting on the date referred to in paragraph 5 of this Article and until the issue of licences is discontinued as referred to in the second subparagraph of Article 5(3) of this Regulation.; 2. Article 7(2) is replaced by the following: 2. Where release for free circulation does not take place in the Member State which issued the import licence, the Member State of release for free circulation shall keep a copy of the import licence and, where appropriate, the supplementary document completed as provided for in Articles 22 and 23, and forward a copy to the Member State which issued the import licence. In such cases, the holder of the import licence shall retain the original.; 3. Article 8(b) is replaced by the following: (b) before 1 March and for the previous marketing year or the previous delivery period, as the case may be: (i) the total quantity actually imported:  in the form of sugar for refining, expressed in tel quel weight and in white sugar equivalent,  in the form of sugar not intended for refining, expressed in tel quel weight and in white sugar equivalent,  in the form of white sugar, (ii) the quantity of sugar, by tel quel weight and in white sugar equivalent, that has actually been refined.; 4. in Article 10(1), the following subparagraph is added: For the applications submitted under point (b) of the first subparagraph and by way of derogation from Article 4(2) second subparagraph, applicants may submit their licence applications to the competent authorities of a Member State in which they are not registered for VAT purposes. In that case, the applicant submits his approval as a full-time refiner according to Article 7(1)(d) of Commission Regulation (EC) No 952/2006 (5). 5. Article 11, paragraph 3 is replaced by the following: 3. Approved sugar producers shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar for which they cannot provide proof acceptable to the Member State that the sugar referred to in paragraph 2(c) is not imported sugar not intended for refining or, if it is sugar for refining, that it has not been refined for exceptional technical reasons or due to a case of force majeure.; 6. in Article 24, paragraphs 1 and 2 are replaced by the following: 1. For each marketing year, tariff quotas for a total of 106 925 tonnes of raw cane sugar for refining, falling within CN code 1701 11 10, shall be opened as CXL concessions sugar at a duty of EUR 98 per tonne. However, for the 2006/2007 marketing year the quantity shall be 144 388 tonnes of raw cane sugar. 2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:  Cuba 58 969 tonnes,  Brazil 34 054 tonnes,  Australia 9 925 tonnes,  other third countries 3 977 tonnes. However, for the 2006/2007 marketing year the allocation by country of origin shall be:  Cuba 73 711 tonnes,  Brazil 47 630 tonnes,  Australia 17 369 tonnes,  other third countries 5 678 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 238, 1.9.2006, p. 13. Regulation as last amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43). (4) OJ L 397, 30.12.2006, p. 1. (5) OJ L 178, 1.5.2006, p. 39.;